DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of the invention of group I (drawn to a composition comprising the compound of Formula I) and of the species B-DD3-Ac4 in the reply filed on 3/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 37-39, 61, and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. 
Claims 5, 7-19, 21-28, 31, 33, 40, 41, 49, 51-60, 62, and 64-66 have been cancelled.  Claims 1-3, 6, 20, 29, and 36 have been amended.
	Claims 1, 3, 4, 6, 20, 29, 30, 32, 34-36, 42, 48, and 50 are under examination.

Claim Objections
2.	Claim 32 is objected to because of the recitation “between 1 and 20, inclusive”.  Appropriate correction to “between 1 and 20” is required.



Claim Rejections - 35 USC § 112(d)
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting that R has 1-10 amines, claim 4 broadens the subject matter of the parent claim 1, which is limited to an R comprising only tertiary amines.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 4, 6, 20, 29, 30, 32, 34-36, 42, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese Journal of Catalysis, 2007, 28: 547-550), in view of each Dash et al. (Mol. Pharm., 2012, 9: 2365-2379), Kweon et al. (Biomaterials, 2003, 24: 801-808), Fahnhorst et al. (ACS Symposium, 2016), Vuorimaa et al. (J. Control. Rel., 2011, 154: 171-176), and Hashemi et al. (AAPS PharmSciTech, 2015, 16: 1002-1012).
	Zhu et al. teach a tetra-arm (i.e., “m” is 4) star poly(caprolactone) (PCL) obtained via ring-opening polymerization (ROP) using N,N,N’,N’-tetrakis-(2-hydroxyethyl) ethylene diamine as an initiator (see Abstract; p. 549, Table 2; p. 559, Fig. 2).  It is noted that the initiator N,N,N’,N’-tetrakis-(2-hydroxyethyl) ethylene diamine comprises 2 tertiary amines and represents the elected R species (claims 1, 3, 4, 6, 32, 34-36), while caprolactone (CL) is R1 (claim 20).
   	Zhu et al. do not teach further modifying the tetra-arm star PCL.  However, one of skill in the art would have readily recognized that, since it comprises amino groups, the star PCL could be useful for the delivery of nucleic acids.  Dash et al. teach the need for claims 29, 35, and 36) via reacting the amine monomers with vinyl groups on the polymer to further enhance transfection efficiency (see Abstract; p. 172, Table 1; p. 177, column 2).  Based on these combined teachings, modifying the star PCL of Zhu et al. with acryloyl chloride and the amine monomers taught by Vuorimaa et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for DNA delivery.  One of skill in the art would have found obvious to obtain different star PCLs end-capped with the amine monomers taught by Vuorimaa et al. (including A4) and assess them for transfection efficiency with the reasonable expectation that doing so would identify the optimal polymers for transfection.  By doing so, one of skill in the art would have used a composition comprising an excipient (claim 42), a polynucleotide (claims 48 and 50), and a polymer as recited in claims 1, 3, 4, 6, 20, 29, and 32.  
Zhu et al., Dash et al., Kweon et al., and Vuorimaa et al. do not specifically teach a value for “n” (claims 30 and 34-36).  Vuorimaa et al. teach that the distance between the N-groups affects the condensation of nucleic acids, with shorter distances being preferred over the longer ones (see p. 175, column 2, first full paragraph).  Thus, one of skill in the art would have found obvious to use low CL monomer numbers such as to 
Zhu et al., Dash et al., Kweon et al., and Vuorimaa et al. teach caprolactone (CL) and not dodecalacone (DD) (claims 34-36).  However, replacing CL with DD is suggested by the prior art.  For example, Fahnhorst et al. teach that using the naturally-occurring and readily available DD (an alkyl-substituted lactone) instead of CL results in polymers with better tunable properties (see p. 125, second paragraph; paragraph bridging p. 125 and 126; p. 127, Scheme 1; p. 132).  Hashemi et al. teach that introducing alkyl chains into cationic polymers enhances transfection (see paragraph bridging p. 1002 and 1003).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Zhu et al., Dash et al., Vuorimaa et al., and Kweon et al. by replacing CL with DD (claims 20, 34-36) to achieve the predictable result of obtaining a star PDD with improved transfection efficiency over the star PCL.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633